           Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 1 of 23



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
                                                 )
                      v.                         )   Case No. 1:19-CR-10081-IT
                                                 )
                                                 )
NIKI WILLIAMS &                                  )
GORDON ERNST, et al.,                            )
                                                 )
                               Defendants.       )
                                                 )



                             DEFENDANT NIKI WILLIAMS’
                           MOTION TO DISMISS INDICTMENT

         Defendant Niki Williams (“Williams”) hereby moves the Court to dismiss the

Indictment [Dkt. No. 1] pursuant to Rule 12(b)(3)(B) of the Federal Rules of Criminal

Procedure.1 As set forth below, the Court should dismiss the Indictment because it fails

to state an criminal offense against Williams. Williams also joins her co-defendant,

Donna Heinel’s, motion to dismiss for the reasons raised in her brief. Williams will not

repeat those reasons here, but simply incorporate the same argument.

    I.      INTRODUCTION

         This case is an unprecedented attempt by the government to prosecute various

individuals—most of whom are located in different states across the country and never

met eachother or agreed to engage in any conduct with one another, let alone illegal



1All Rule references are to the Federal Rules of Criminal Procedure unless otherwise
specifically stated.

                                             1
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 2 of 23



conduct—with operating a wide-ranging, multi-year criminal enterprise. At the center

of the alleged enterprise is Rick Singer (“Singer”), who allegedly worked with various

of the defendants on two schemes related to college admission—(i) a standardized test

cheating scheme, and (ii) an athletic recruitment scheme. The government relies on a

overly-expansive application of the federal RICO statute and defective charges under

the mail fraud, wire fraud, and money laundering statutes, to prosecute Williams—a

special education teacher’s aide from Houston, Texas—with crimes typically reserved

for the mafia and drug cartels.

       In addition to being a teacher’s aide, Williams served as a standardized test

administrator for the College Board and ACT, Inc., which administer the SAT and ACT

standardized examinations often used as part of the college admission process. The

Indictment alleges that Singer paid Williams $5,000 to allow one of his associates, Mark

Riddell (“Riddell”), to either take exams in place of the children of some of Singer’s

clients, or to alter their test answers. For this discrete alleged conduct, according to the

government, Williams became part of sprawling RICO conspiracy with individuals

located across the country, who she is not alleged to have ever met or had any

agreement to do anything with, in violation of the honest services mail and wire fraud

statute, the money and property mail and wire fraud statutes, and the money

laundering statute.

       But the government’s RICO conspiracy charge is fatally deficient as to Williams,

because it does not sufficiently allege the commission of any of the alleged predicate




                                              2
            Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 3 of 23



offenses.2 The honest services fraud predicate offense fails because the Indictment does

not allege that Williams agreed to violate a cognizable fiduciary duty and, in any event,

the honest services fraud statute is unconstitutionally vague as applied to this case. The

money and property mail and wire fraud predicate offenses fail because the Indictment

does not sufficiently allege that Williams agreed to deprive the College Board or ACT,

Inc. of an actionable property interest. And the money laundering predicate offense

fails because the Indictment does not allege that Williams agreed to participate in any

financial transaction using the proceeds of a specified unlawful activity.

          Accordingly, and as set forth in more detail below, the Court should dismiss the

Indictment’s honest services fraud, mail and wire fraud, and money laundering

predicate offenses as to Williams.

    II.      THE INDICTMENT3

             A. Background allegations.

          In 2007, William Rick Singer (“Singer”) established the Edge College & Career

Network, LLC (the “Key”) as a for-profit college counseling and preparation business.

Indictment ¶ 13. In 2012, Singer founded the Key Worldwide Foundation (“KWF”) as a

non-profit corporation. Id. ¶ 14. In 2013, the Internal Revenue Service approved KWF

as a tax exempt organization under Section 501(c)(3) of the Internal Revenue Code. Id.


2
  A fair reading of the indictment as to Williams is that it only alleges one predicate
offense: honest services fraud. However, because the indictment is not specific, out of
an abundance of caution, Williams addresses the other underlying predicate offenses as
they apply to her.
3 The following allegations in the Indictment are treated as true for purposes of this
motion only. Williams disputes the Indictment’s allegations and will challenge them at
the appropriate time, if necessary.
                                          3
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 4 of 23



       ACT, Inc., is a non-profit organization headquartered in Iowa that administers

the ACT exam. Id. ¶ 16. The ACT exam is a standardized test that is widely used as

part of the college admissions process in the United States. Id.

       The College Board is a non-profit organization headquartered in New York that

develops and administeres the SAT. Id. ¶ 17. Like the ACT exam, the SAT is a

standardized test that is widely used as part of the college admissions process in the

United States. Id.

       Most selective colleges in the United States require students to take standardized

tests such as the ACT and SAT as part of the admissions process. Id. ¶ 28. The ACT

and the SAT are typically administered to large groups of students on specified dates

and under strict time limits. Id. ¶ 31. In some instances students with certain learning

or other disabilities may qualify for extended time and, in such circumstances, may take

the test alone, under the supervision of a test administrator retained by the ACT, Inc. or

the College Board. Id.

       Prior to administering the ACT, test administrators must typically certify that

they will administer the test in accordance with the ACT Administration Manual, and

will ensure that the “test materials are kept secure and confidential, used for this

examinee only, and returned to the ACT immediately after testing.” Id. ¶ 32. Similarly,

prior to administering the SAT, test administrators must typically certify that they will

administer the test in accordance with the SAT coordinator’s manual, that the SAT is

the property of the College Board, and that no one other than the student can “open a

test book and see the test content.” Id. ¶ 33.


                                             4
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 5 of 23




           B. Allegations against Williams.

       Williams was employed as an assistant teacher at a public highschool in

Houston, Texas. Indictment ¶ 8. Separately from her employment as a teacher, Williams

also served as a compensated standardized test administrator for the College Board and

ACT, Inc. Id. This latter allegation is the sole allegation in the Indictment concerning

the relationship between Williams, on the one hand, and the College Board and ACT,

Inc., on the other.

       Singer aranged with clients, whose children were scheduled to take the SAT or

ACT exams as part of the college admissions process, to have Ridell either take the tests

in their children’s place or correct the children’s answers after they completed the tests.

Id. ¶ 41. Parents generally paid Singer between $15,000 and $75,000 per test, typically

structuring the payments as purported donations to KWF that they wired or deposited

into a KWF account. Id. ¶ 42. To facilitate the cheating, Singer counseled parents to

seek extended time on the exams, including by having their children purport to have

learning disabilities in order to obtain medical documentation that ACT, Inc. and the

College Board typically required before granting students extended time. Id. ¶ 43.

       Singer used the purported charitable donations from parents to pay Williams,

who administered the ACT and SAT exams in Houston. Id. ¶ 44. Singer initially

funneled payments to Williams through an individual named Martin Fox, but in July

2018, Singer sent Williams a $5,000 check directly. Id. ¶ 46. In exchange for the

payments, Williams allowed Riddell to secretly take the ACT and SAT tests in place of

the children of Singer’s clients, or to replace the children’s exam responses with his
                                               5
            Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 6 of 23



own. Id. ¶ 47. Williams caused the falsified exams to be returned to ACT, Inc. and the

College Board via Federal Express and UPS, respectively, so that they could be scored.

Id. ¶ 49.

   III.      ARGUMENT

             A. Relevant legal standard.

          Under Rule 12(b)(3)(B), the Court may hear a motion alleging a defect in the

indictment and a claim that the indictment fails to state an offense. See Fed. R. Crim. P.

12(b)(3)(B). Accordingly, when a defendant challenges “the legal (as opposed to factual)

sufficiency of an indictment a court must determine whether the indictment ‘contains

the elements of the offense charged.’” United States v. Cadden, 2016 WL 5329565, at *1 (D.

Mass. Sept. 21, 2016 (Stearns, J.) (quoting Hamling v. United States, 418 U.S. 87, 117

(1974)). If the indictment fails to state an element of the offense then it must be

dismissed. See United States v. Resendiz-Ponce, 549 U.S. 102, 108 (2007) (quotations

omitted).

          To convict Williams of conspiring to violate RICO, the government must prove,

among other things, that the defendants “agree[d] to commit, or in fact commit[ed] two

or more predicate offenses.” United States v. Ramirez-Rivera, 800 F.3d 1, 18 (1st Cir. 2015)

(quoting United States v. Shifman, 124 F.3d 31, 35 (1st Cir. 1997)). It is well settled that

“each [alleged] conspirator must have specifically intended that some conspirator commit

each element of” the predicate offense. Ocasio v. United States, 136 S. Ct. 1423, 1432

(2016). And where an alleged agreement does not have an “illegal goal,” the alleged

conspiracy fails. See Salinas v. United States, 522 U.S. 52, 65 (1997) (“A conspirator must


                                               6
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 7 of 23



intend to further an endeavor which, if completed, would satisfy all of the elements of a

substantive criminal offense . . . .”).

       While the Indictment may use statutory language to describe the alleged offense,

“it must also be accompanied by such a statement of facts and circumstances as to

inform the accused of the specific offense with which he is charged. United States v.

Savarese, 686 F.3d 1, 6 (1st Cir. 2012) (ciation omitted). In assessing whether to dismiss

an indictment for failure to adequately allege an offense, the Court need not—and

should not—accept conclusory allegations unsupported by pleaded facts. See United

States v. Grass, 274 F.Supp.2d 648, 657 (M.D. Pa. 2003) (while the Court “is required to

accept the factual allegations in [an] Indictment as true” when ruling on a motion to

dismiss, where the accusations “amount to nothing more than a speculative and

incorrect legal conclusion unsupported by factual allegations,” the Indictment “is

entitled to no deference.”); see also Clay v. United States, 218 F.2d 483, 486 (5th Cir. 1955)

(“The addition of mere legal conclusions, unaided by essential allegations of fact to

support them will not [sufficiently charge a felony],” and holding that “[t]he trial court

should have granted the motion to dismiss the indictment.”).

       Here, the Indictment does not contain sufficient allegations of fact—as opposed

to mere legal conclusions—that Williams “agree[d] to commit, or in fact commit[ed],

two or more predicate offenses.” Ramirez-Rivera, 800 F.3d at 18. Specifically, as to

Williams, the Indictment does not sufficiently allege this element of the RICO charge

with respect to any of the identified predicate offenses.




                                               7
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 8 of 23



          B. The Indictment does not allege that Williams had any agreement with
             anyone, other than possibly with Singer, to do anything to facilitate
             cheating on standardized tests.

       For the Indictment to sufficiently allege a RICO conspiracy against Williams, it

must allege that Williams agreed and intended to commit two or more predicate

offenses in connection with the alleged scheme involving cheating on the standardized

tests. See, e.g., RSM Prod. Corp. v. Freshfields Bruckhaus Deringer U.S. LLP, 682 F.3d 1043,

1052 (D.C. Cir. 2012) (upholding dismissal of RICO conspiracy claim for “fail[ure] to

allege facts sufficient to support a plausible inference that [defendant] knew of and

agreed to further the bribery-racketeering conspiracy.”).4 The Indictment does not

allege that Williams knew any of the other defendants or anyone else identified in the

Indictment.5 Nor does the Indictment allege that Williams had any agreement with

anyone, including Singer, that any defendant commit any of the acts alleged in the

“student-athlete recruitment scam,” or that she even knew that alleged “scam” existed.

See Indictment at ¶¶ 50-127.

       Instead, from the face of the Indictment, and reading it in the light most

charitable to the government, Williams is only alleged (at most) to have agreed to

facilitate cheating on the ACT and SAT in exchange for payments from Singer. See

Indictment at ¶¶ 41-49. But the Indictment does not allege that Williams owed a


4 The First Circuit has held that precedent in civil RICO cases is applicable to criminal
RICO cases. See Shifman, 124 F.3d at 35 n.1 (1st Cir. 1997) (“[I]t is appropriate to rely on
civil RICO precedent when analyzing criminal RICO liability” because “[t]he standard is
the same for both criminal and civil RICO violations.”) (citing 18 U.S.C. § 1962).

5 The Indictment alleges that Singer initially funneled bribe payments to Williams
through co-defendant Martin Fox, but does not include any allegations that Fox and
Williams knew eachother or had any agreement between them.
                                          8
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 9 of 23



fiduciary duty to ACT and the College Board, and she didn’t. Even assuming all of the

remaining allegations to be true, the Indictment fails to state a claim because the

existence of a fiduciary duty is an element of honest services fraud.

          C. The honest services fraud predicate must be dismissed.

                   1. The Indictment does not allege that Williams breached a
                      cognizable fiduciary duty.

       The honest services fraud statute prohibits any “scheme or artifice to deprive

another of the intangible right of honest services.” 18 U.S.C. § 1346. The “intangible

right to honest services” is not defined by law. However, in Skilling v. United States, 561

U.S. 358, 412 (2010), the Supreme Court held that the “intangible right of honest

services” set out in 18 U.S.C. § 1346 “would be unconstitutionally vague unless it was

limited to schemes to defraud that involve bribes or kickbacks.” United States v. George,

676 F.3d 249, 252 (1st Cir. 2012) (citing Skilling, 561 U.S. at 411-14). The Supreme Court

“pared” the honest services statute down to its “core,” which it described as both (1)

“fraudulent schemes to deprive another of honest services through bribes or kickbacks

supplied by a third party who had not been deceived,” and (2) cases that “involv[e]

offenders who, in violation of a fiduciary duty, participated in bribery or kickback

schemes.” Id. at 404 & 407.

       Consistent with Skilling, courts have recognized that honest services fraud

requires the existence and breach of a “fiduciary duty.” See United States v. Urciuloi, 613

F.3d 11, 17-18 (1st Cir. 2010) (recognizing that some “fiduciary” needs to violate his or

her duty for an honest services conviction to stand); United States v. Czubinski, 106 F.3d

1069, 1077 (1st Cir. 1997) (agreeing that there “must be a breach of a fiduciary duty” to

                                             9
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 10 of 23



sustain an honest services fraud prosecution); United States v. Halloran, 821 F.3d 321, 337

(2d Cir. 2016) (identifying “a violation of a fiduciary duty” as an “element of honest-

services fraud”); United States v. Nayak, 769 F.3d 978, 980 (7th Cir. 2014) (recognizing

that Skilling “held that ‘the violation of a fiduciary duty’ was a prerequisite to an

honest-services fraud conviction”).

       In Skilling, the Supreme Court stated that in bribe and kickback honest services

fraud cases, “[t]he existence of a fiduciary relationship, under any definition of that

term, was usually beyond dispute,” and cited examples including “public official-

public,” “employee-employer,” and “union official-union members.” Skilling, 554 F.3d

at 407 n.41. But while honest services fraud has in some cases been applied to private-

sector conduct, it has “mainly been used to punish fraud against the citizenry

perpetrated by government officials.” United States v. Martin, 228 F.3d 1, 17 (1st Cir.

2000); see also Skilling, 561 U.S. at 399-402 (discussing the statute’s history).

       Accordingly, for honest services fraud to serve as a RICO conspiracy predicate

offense, the government must allege that defendants agreed and intended for Williams

to breach a fiduciary duty owed to the College Board or ACT, Inc. However, after

Skilling, which held that the rule of lenity was “especially appropriate in construing [the

honest services fraud statute],” 561 U.S. at 410-11, the First Circuit has not decided

whether § 1346 can reach a private sector relationship like the one here, where Williams

is not alleged to be an employee of either ACT, Inc. or the College Board, but was

merely compensated to administer a standardized test as an independent contractor.

Nonetheless, the First Circuit has cautioned that serious constitutional concerns arise


                                               10
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 11 of 23



“as one moves beyond the core misconduct covered by the statute (e.g., taking a bribe

for a legislative vote).” United States v. Urciuloi, 513 F.3d 290, 294 (1st Cir. 2008).

       Here, the Indictment fails to specify the source or existence of any purported

fiduciary duty owed by Williams to the College Board or ACT, Inc. Cf. United States v.

States v. Sawyer, 85 F.3d 713, 725 (1st Cir. 1996) (holding that not all “reprehensible

misconduct” constitutes a breach of fiduciary duty sufficient to establish honest services

fraud). Nor could it. “An independent contractor,” like Williams was with the College

Board and ACT, Inc., “does not typically owe a fiduciary duty for the services it

performs.” Spring Inv’r Servs., Inc. v. Carrington Capital Mgmt., LLC, 2013 WL 1703890, at

*7 (D. Mass. Apr. 18, 2013) (citation omitted); see also Bennett Importing v. Cont’l Airlines,

1998 34031697, at *5 (D. Mass. Dec. 27, 1998) (“It is well-settled that a person who

contracts to perform an act for another, but who is not a fiduciary for the ‘other,’ is an

independent contractor, not an agent.”).

       The Indictment only alleges that Williams was compensated to administer the

ACT and SAT examinations. That threadbare allegation is insufficient to allege the

existence, scope, or breach, of any fiduciary duty by Williams as to the College Board or

ACT, Inc. And in the absence of an agreement to receive a bribe in violation of a breach

of a fiduciary duty, honest services fraud cannot serve as a predicate to a RICO

conspiracy. See Urciuoli, 613 F.3d at 17-18. The Court should therefore dismiss the

honest services fraud predicate offense.




                                               11
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 12 of 23




                    2. Alternatively, the honest services fraud predicate must be
                       dismissed because it is unconstitutionally vague as applied.

       Even if the Court determines that the Indictment adequately alleges an

agreement and intent to violate a specified fiduciary duty, the honest services fraud

predicate to the RICO conspiracy should nonetheless be dismissed because the statute is

unconstitutionally vague as applied here.

       “A criminal statute must clearly define the conduct it proscribes.” Skilling, 561

U.S. at 415 (Scalia, J., concurring in part) (citing Grayned v. City of Rockford, 408 U.S. 104,

108 (1972)). “[A] law is unconstitutionally vague if it fails to give ordinary people fair

notice of what is forbidden, or if it fails to give the designated enforcers (police,

prosecutors, judges, and juries) explicit standards (thus creating a risk of arbitrary

enforcement).” United States v. Morosco, 822 F.3d 1, 5 (1st Cir. 2016). “A statute that is

unconstitutionally vague cannot be saved by a more precise indictment[,] nor by

judicial construction that writes in specific criteria that its text does not contain.”

Skilling, 561 U.S. at 415-16 (citing Lanzetta v. New Jersey, 306 U.S. 451, 453 (1939) and

United States v. Reese, 92 U.S.C 214, 219-21 (1876)).

       “Our doctrine prohibiting the enforcement of vague laws rests on the twin

constitutional pillars of due process and separation of powers.” United States v. Davis,

139 S. Ct. 2319, 2325 (2019) (citation omitted). “Vague laws contravene the first essential

of due process of law that statutes must give people of common intelligence fair notice

of what the law demands of them.” Id. (citations and quotations omitted). “Vague laws

also undermine the Constitution’s separation of powers and the democratic self-

                                              12
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 13 of 23



governance it aims to protect . . . [by] threaten[ing] to hand responsibility for defining

crimes to relatively unaccountable police, prosecutors, and judges, eroding the people's

ability to oversee the creation of the laws they are expected to abide.” Id. (ciations

omitted).

       The honest services fraud statute, 18 U.S.C. § 1346, does not mention or reference

the requirement that the offender participate in bribery or kickback schemes “in

violation of a fiduciary duty.” Rather, the “violation of a fiduciary duty” requirement

for honest services fraud was established by the Supreme Court in Skilling. The

problem, however—discussed at length by Justice Scalia in his concurring opinion in

Skilling, see Skilling, at 415-25—is that the fiduciary duty requirement does not provide

adequate notice as to what type of relationships and conduct will violate the honest

services fraud statute. Justice Scalia’s thoughtful criticism of the vagueness this created

prompted the majority in Skilling to respond that the existence of a fiduciary

relationship was “usually beyond dispute” in the honest services fraud cases, which

(according to the majority) typically involve employer/employee, public

official/public, or union-official/union-member relationships. See Skilling, 561 U.S. at

407, n.41.

       To be sure, courts have recognized that the examples of fiduciary relationships

identified in Skilling are not exhaustive of the type of relationships that can give rise to

an honest services fraud prosecution. Courts have identified various other relationships

that may qualify, “such as attorney-client, doctor-patient, or stockbroker-customer.”

United States v. Scanolon, 753 F. Supp. 2d 23, 25 (D.D.C. 2010); but see United States v.


                                              13
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 14 of 23



Evans, 2015 WL 1808904, at *5 (S.D.W. Va. Apr. 21, 2015) (finding that no fiduciary

relationship existed, sufficient to sustain an honest services fraud conviction, between

an employee of a company and that company’s parent company).

       But none of those judicially recognized relationhips are present here. Williams

was not an employee of the ACT, Inc. or the College Board. Nor was she in any other

relationship that was “beyond dispute” fiduciary in nature (e.g. attorney-client, doctor-

patient, etc). Instead, Williams was, at best, merely an independent contractor with the

ACT, Inc. and College Board; she was paid a nominal fee to administer those entities’

standardized tests. There is no other relationship alleged.

       Accordingly, as applied to this case, “[t]he fiduciary duty requirement [of honest

services fraud] implicates a troubling analysis that has divided federal courts

throughout the country.” United States v. Lusk, 2017 WL 508589, at *9 (S.D.W. Va. Feb. 7,

2017). This “troubling analysis” renders the honest services fraud statute

unconstitutionally vague here. It entails determining (i) what types of relationships

potentially give rise to the requisite fiduciary duty, (ii) the legal sources of the fiduciary

duty, and (iii) the nature and scope of any fiduciary duty. See id. And depending on the

jurisdiction in which an honest services fraud prosecution occurs, the types of

relationships that create fiduciary duties, the legal sources of the fiduciary duty (i.e.,

common law, federal law, or state law), and the nature and the scope of any fiduciary

duties, all may vary or conflict.

       Courts have turned to “a smorgasbord of sources to find the requisite fiduciary

duty, and appear to be divided into three general camps: those that permit the fiduciary


                                              14
        Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 15 of 23



duty to be derived from various sources, including state, federal, and common law;

those that require the fiduciary duty to be derived from state law; and those that require

the fiduciary duty to be derived from federal law.” United States v. Smith, 985 F. Supp.

2d 547, 597-98 (S.D.N.Y. 2014); see also Lusk, 2017 WL 50589, at *10 (“[N]umerous courts

have addressed this issue . . . and reached wildly different determination as to the

permissible sources of fiduciary duties that can sustain an honest-services offense.”). As

a result, “[t]his analysis is substantially muddled by the fact that the term ‘fiduciary

duty’ has different meanings in different contexts and a person conceivably could have

owed a fiduciary duty to . . . entities and individuals under federal but not state law, or

under state law but not federal; under general trust but not agency law, or under

agency law but not general trust.” Lusk, 2017 WL 508589, at *10 (internal quotations and

citation omitted).

       The impermissible vagueness of the honest services fraud statute’s fiduciary

relationship requirement is particularly acute in this case. Here, the defendants are

located in various different states, with little to no relationship to one another, involved

in different types of relationships with the alleged victims of honest services fraud, who

allegedly engaged in separate and distinct conduct, and are being prosecuted in a

jurisdiction with which they had limited contacts (where venue was apparently

manufactured by the government after Singer began cooperating with it). Depending

on the source of the applicable fiduciary duty—state law, federal law, common law, or

some combination of the three—different defendants may be subject to different

standards, or stuck subject to a standard that normally would not apply to them but for


                                             15
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 16 of 23



the presence of another defendant in the case whom they have never met.

       For example, in Massachusetts (where the prosecution is venued), independent

contractors (like Williams was with the College Board and ACT) “does not typically

owe a fiduciary duty for the services it performs.” See, e.g., Spring Inv’r Servs., Inc., 2013

WL 1703890, at *7 (citing Massachusetts law). Yet, Massachusetts courts have cautioned

that the “circumstances which may create a fiduciary relationship are so varied that it

would be unwise to attempt the formulation of any comprehensive definition that could

be uniformly applied in every case.” Warsofsky v. Sherman, 326 Mass. 290, 292, 93 N.E.2d

612 (1950) (listing examples of fiduciary relationships); see also Patsos v. First Albany

Corp., 433 Mass. 323, 335–36, 741 N.E.2d 841 (2001) (specific circumstances determine

whether fiduciary or arm’s-length relationship exists between investor and broker).

       On the other hand, in California (where a number of the defendants reside and

many of the alleged acts occurred), there are two kinds of fiduciary duties—those

imposed by law and those undertaken by agreement. See GAB Business Srvcs., Inc. v.

Lindsey & Newsom Claim Srvcs., Inc., 83 Cal.App.4th 409, 416 (2000). “[B]efore a person

can be charged with a fiduciary obligation, he must either knowingly undertake to act

on behalf and for the benefit of another, or must enter into a relationship which imposes

that undertaking as a matter of law.” Comm. On Children's Television, Inc. v. Gen. Foods

Corp., 35 Cal.3d 197, 221 (1983). “Under prevailing judicial opinion no presumption of a

confidential relationship arises from the bare fact that parties to a contract are employer

and employee; rather, additional ties must be brought out in order to create the

presumption of a confidential relationship between the two.” Odorizzi v. Bloomfield


                                              16
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 17 of 23



School Dist., 246 Cal.App.2d 123, 129 (1966).

       Texas (where Williams resides and allegedly engaged in the chargeable conduct)

takes yet a different approach. Like California, Texas recognizes two types of fiduciary

relationships. Unlike California, under Texas law the two types of fiduciary

relationships are (i) “a formal fiduciary relationship, which arises as a matter of law and

includes relationships between attorney and client, principal and agent, partners, and

joint venturers”; and (ii) “an informal fiduciary relationship, which may arise from a

moral, social, domestic or purely personal relationship of trust and confidence,

generally called a confidential relationship.” Abetter Trucking Co. v. Arizpe, 113 S.W.3d

503, 508 (Tex. App. 2003) (internal citations and quotations omitted). But “mere

subjective trust does not . . . transform arm’s-length dealing into a fiduciary

relationship.” Schlumberger Tech. Corp. v. Swanson, 959 S.W. 2d 171, 177 (Tex. 1997).

       Meanwhile, under federal law “[a] fiduciary is generally defined as a person who

is required to act for the benefit of another person on all matters within the scope of

their relationship.” United States v. Halloran, 821 F.3d 321, 338 (2d Cir. 2016) (internal

citation and quotation omitted). At the “heart of the fiduciary relationship [under

federal law] lies reliance, and de facto control and dominance.” Id. (quotitng United States

v. Chestman, 947 F.2d 551, 568 (2d Cir. 1991).

       This case, perhaps more than any other, crystalizes Justice Scalia’s concern with

the “most fundamental indeterminancy” of the honest services fraud statute statute:

“the character of the ‘fiduciary capacity’ to which the bribery and kickback restriction

applies.” Skilling, 561 U.S. at 421 (Scalia, J., concurring in part). Absent a clear


                                              17
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 18 of 23



delineation of the source, scope, and nature of a fiduciary duty required to sustain an

honest services fraud prosecution, there is no way Williams had fair notice that her

conduct may violate the honest services fraud statute.

           D. The “money and property” mail and wire fraud predicate offenses must
              be dismissed.

       The money and property mail and wire fraud predicate offenses to the alleged

RICO conspiracy charge must also be dismissed. There are no allegations that Williams

agreed that she or someone else would engage in any scheme to deprive either the

College Board or ACT, Inc. of money or property. Accordingly, the Indictment does not

sufficiently allege that Williams agreed to commit money or property mail or wire

fraud. Those predicate offenses must therefore be dismissed.

       The required elements of wire and mail fraud are substantially the same. For

wire fraud, the required elements are: “(1) a scheme or artifice to defraud using false or

fraudulent pretenses; (2) the defendant’s knowing and willing participation in the

scheme or artifice with the intent to defraud; and (3) the use of the interstate wires in

furtherance of the scheme.” United State v. Appolon, 715 F.3d 362, 367-68 (1st Cir. 2013)

(citations omitted). For mail fraud, the first two elements are the same, but the third

element requires the use of interstate mails in furtherance of the scheme instead of the

use of interstate wires. See United States v. Hebshie, 549 F.3d 30, 35-36. The intent to

“defraud” under these statutes encompasses “any scheme to deprive another of money

or property by means of false or fraudulent pretenses, representations, or promises.”

Carpenter v. United States, 484 U.S. 19, 27 (1987).




                                              18
         Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 19 of 23



       Here, the Indictment fails to sufficiently allege that Williams agreed or intended

that any defendant deprive the ACT, Inc. or the College Board of a cognizable property

right. “The Supreme Court has squarely held that the mail [and wire] fraud statute is

“limited in scope to protection of property rights.” United States v. Berroa, 856 F.3d 141,

148 (1st Cir. 2017) (citing McNally v. United States, 483 U.S. 350, 360 (1987)). All the

Indictment alleges is that Williams submitted falsified exams to the ACT, Inc. and the

College Board so that they could be scored. However, “[i]t does not suffice . . . that the

object of the fraud may become property in the recipient’s hands; for purposes of the

mail fraud statute, the thing obtained must be property in the hands of the victim.”

Cleveland v. United States, 531 U.S. 12, 15 (2000) (state permits or licenses were not

“property” within the scope of 18 U.S.C. § 1341). There is nothing in the Indictment to

suggest that the test scores constituted a cognizable property interest in the hands of

either the ACT, Inc. or the College Board, for purposes of the mail and wire fraud

predicate offenses. Indeed, from the Indictment it does not appear that the test scores

had any value other than to the college applicants as part of a college application.

       In United States v. Berroa, the First Circuit reversed money and property mail

fraud convictions of defendants who obtained falsified scores on Puerto Rico’s

standardized test for issuance of medical licenses. 856 F.3d 141. The defendants bribed

an employee of the board that administered the tests to falsify the scores. Id. at 147-48.

The First Circuit noted that in Cleveland, the Supreme Court “did not rest solely on the

fact that the government’s theory of prosecution stray[ed] from traditional concepts of

property,” but “went on to note that the government’s preferred reading of the statute


                                              19
        Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 20 of 23



would result in a sweeping expansion of federal criminal jurisdiction in the absence of a

clear statement by Congress.” Id. at 149 (citing Cleveland, 531 U.S. at 20-24) (quotations

omitted). Following the rationale of Cleveland, the Court held that the medical licenses

did not qualify as “property” under § 1341, and reversed the defendants’ conviction

under that statute.6

       For the same reasons that the licenses at issue in Berroa did not constitute a

cognizable property interest under the mail and wire fraud statutes, the test scores

issued by the College Board and ACT, Inc. are not a property interest of which those

alleged victims could have been deprived. Accordingly, the Indictment’s “money or

property” mail and wire fraud predicate offenses must be dismissed.

          E. The money laundering predicate offense must be dismissed.

       Finally, the money laundering predicate offense to the charged RICO conspiracy

must be dismissed because it does not allege that Williams agreed that she or another

defendant would engage in any financial transaction using the proceeds of a specified

unlawful activity.

       “The crime of money laundering comes in two varities, ‘promotional’ and

‘concealment.’” United States v. Ayala-Vazquez, 751 F.3d 1, 14-15 (1st Cir. 2014) (citing

United States v. Cedeño-Perez, 579 F.3d 54, 57 (1st Cir. 2009)). “An individual is guilty of


6 While reversing the “tangible property” mail fraud conviction, the Berroa court
affirmed the defendants’ honest services fraud conviction. But on that point Berroa is
clearly distinguishable, because that case—unlike this one—involved an employer
being derpvied of the honest services of its employee (and, arguably, bribery of a public
official). 856 F.3d at 154-55. The Supreme Court in Skilling expressly identified these
types of relationships, as opposed to the relationship at issue in this case, as the kind
where the existence of a fiduciary relationship “was usually beyond dispute.” Skilling,
554 F.3d at 407 n.41.
                                             20
        Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 21 of 23



promotional money laundering if (1) knowing that the property involved in a financial

transaction represents the proceeds of some form of unlawful activity, he (2) conducts

or attempts to conduct such a financial transaction which in fact involves the proceeds

of specified unlawful activity, (3) with the intent to promote the carrying on of specified

unlawful activity.” Id. (internal citations and quotations omitted). “To convict an

individual of concealment money laundering, the government must prove the first to

elements of promotional money laundering and, third, that the person conducts the

financial transaction knowing that the transaction is designed in whole or in part . . . to

conceal or disguise the nature, location, the source, the ownership, or the control of the

proceeds of the specified unlawful activity.” Id. (citations and quotations omitted).

       For purposes of the money laundering statute, the term “proceeds” includes

“any property derived from or obtained or retained, directly or indirectly, through

some form of unlawful activity, including the gross receipts of such activity.” 18 U.S.C.

§ 1956(c)(9). But because “[m]oney laundering is an offense to be punished separately

from the underlying criminal offense,” it cannot occur until after “the predicate crime

becomes a ‘completed offense.” United States v. Gross, 661 F.App’x 1007, 1021-22 (11th

Cir. 2016) (quotations and citations omitted).

       Here, the Indictment does not allege that Williams agreed to, or intended for,

another alleged RICO co-conspirator to engage in a financial transaction involving the

proceeds of an unlawful activity, either to conceal the source of illegal proceeds or to

promote illegal activity. Rather, the Indictment only alleges that parents of children

paid Singer some amount of money, typically structured as a donation to KWF, and


                                             21
          Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 22 of 23



then Singer paid that money to pay Williams and Riddell to facilitate cheating on the

exams. See Indictment at ¶ 42, 44. The Indictment alleges that this was done with the

purpose of “concealing the nature and source of the bribe payments by funneling

payments through the KWF charitable accounts.” Id. at ¶ 39(c). But even assuming that

allegation to be true, it fails to state a money laundering offense because the money paid

by the parents to Singer is not alleged to be the proceeds of illegal activity. See United

States v. Lucena-Rivera, 750 F.3d 43, 49 (1st Cir. 2014) “[S]imply because money is used to

promote future unlawful activity it does not necessarily follow that the money was

earned through prior unlawful actvitiy.”); United States v. Harris, 666 F.3d 905, 910 (5th

Cir. 2012) (“Money does not become proceeds of illegal activity until the unlawful

activity is complete[.]”) Rather, the Indictment alleges nothing more than that the

parents paid “clean” money to Singer, who then used that money to payWilliams.

         For these reasons, the money laundering predicate offense to the charged RICO

conspiracy must be dismissed.

         F.     The Government’s complaint did not sufficiently plead facts to support
                the existence of a criminal enterprise.

         For the reasons stated in co-defendant, Donna Heinel’s, motion to dismiss.

Williams would also move to dismiss. Williams joins that motion in its entirety and

incorporates its arguments here.

   IV.        CONCLUSION

         For the foregoing reasons, the Court should grant Williams’ motion and dismiss

honest services fraud, mail fraud, wire fraud, and money laundering predicate acts in

the Indictment against her. Because the Indictment does not sufficiently allege an intent

                                             22
        Case 1:19-cr-10081-IT Document 263 Filed 10/15/19 Page 23 of 23



or agreement by Williams to commit (or have another person commit) two or more

requisite predicate offenses, or adequatlt plea facts to support the existence of an

enterprise, the RICO conspiracy must be dismissed as to Williams.



                                    Respectfully Submitted,

                                   NIKI WILLIAMS

                                   By her attorney,

 Dated: October 15, 2019           /s/ Eric Tennen
                                   Eric Tennen, BBO #650542
                                   Swomley & Tennen, LLP
                                   50 Congress Street, Suite 600
                                   Boston, MA 02109
                                   617.227.9443
                                   etennen@swomleyandtennen.com




                              CERTIFICATE OF SERVICE

       I, Eric Tennen, hereby certify that on October 15, 2019, this document, filed
through the CM/ECF system, will be sent electronically to all registered participants in
this matter as identified on the Notice of Electronic Filing (NEF).
                                                               /s/ Eric Tennen
                                                                 Eric Tennen




                                            23
